Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 2/8/21, Applicant amended the independent claims.  Note the new citations to the same 103 prior art.
Also, on page 11 of the Applicant’s 2/8/21 Remarks, Applicant states that the prior art does not render obvious showing the control group nothing.  However, Briggs clearly shows this.  Here Briggs shows that the control group can be shown nothing: 
“[42]…It is modified for television, when television can not be purchased in a geo-targeted fashion by using pre-post data summary (thus making pre the control group and post being the exposed group within the factorial experimental design)”,
”[0054] In marketing mix models that include online advertisement, the inventive method integrates local spot buy matching markets, thereby creating a pre-post/control-exposed analysis design for isolating incremental impact of specific aspects of TV advertising effectiveness.”, and 
[60] and also the “pre-campaign sample” at Figs. 2, 3.

On page 20, Applicant states that the prior art does not render obvious generating an effects report including an average treatment effect…using the post-showing responses.  This is a newly amended feature and is addressed with new citations and explanation in the rejection below.
Also, the 101 is still found to apply.  See the updated 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, representative claim 1 recites selecting survey participants; receiving pre-screening question responses from the survey participants; dividing randomly the survey participants into a control group and a treatment group; showing the treatment group a creative and the control group nothing; asking at least one outcome question to the survey participants; receiving post-showing responses from the survey participants to the at least one outcome question; applying weighting and bias correction to the post-showing responses; and generating an effects report including an average treatment effect and a backlash probability for the creative, using the post-showing responses with weighting and bias correction .  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea without additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-9, 11-18 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (20060041480) in view of Sweeney (20150294372).
Claim 1, 10.    Examiner notes pre-screening at Applicant Spec at [20].
Briggs discloses a method, comprising: 
selecting survey participants (see recruiting at [19]; see [84, 85] and frequency capping; determining frequency for the capping further described here [454, 455]);
receiving pre-screening question responses from the survey participants (see [85] and “[85]… The second approach is an Internet usage survey question.  This scaled question allows the inventive method to weight up lighter users”; [454, 455] describe questions for determining frequency levels);
dividing randomly the survey participants into a control group and a treatment group ([42]; [330, 331]); 
showing the treatment group a creative and the control group nothing ([42]; [330, 331]; and here Briggs shows that the control group can be shown nothing: “[42]…It is modified for television, when television can not be purchased in a geo-targeted fashion by using pre-post data summary (thus making pre the control group and post being the 
asking at least one outcome question to the survey participants (“[60]… For Controlled circulation magazines or newspapers, a survey is mailed or emailed to respondents prior to the campaign start and again during the campaign.”; [89]);
receiving post-showing responses (“[60]… For Controlled circulation magazines or newspapers, a survey is mailed or emailed to respondents prior to the campaign start and again during the campaign.”; [89]; [361, 362]);
applying weighting and bias correction to the post-showing responses (“[60]…In addressing exposed against control readers and pre-post for the same periodical, the inventive method preferably compares pre and post as trending the branding effects overtime among (1) readers exposed, (2) readers not exposed and (3) non-readers.  It weights the readers exposed and readers not exposed among key variables, including mean date for survey completion.  For Controlled circulation magazines or newspapers, a survey is mailed or emailed to respondents prior to the campaign start and again during the campaign.  Where possible, the magazine or newspapers assigns different subscribers to exposed on control groups.” And Examiner interprets here that there is a control group of pre or no exposure and then also the exposed group, then a survey or questions can be provided before and after the ads/campaign has been provided, then it also weights based on date of survey completion, the weighting based on date of survey 
generating an effects report including an average treatment effect ([342-345]; Figs. 14b, 17), using the post-showing response with weighting and bias correction (see compares which is interpreted as a report and [60] and the explanation for [60] preceding; see [361, 362] preceding).
Briggs does not explicitly disclose and a backlash probability for the creative.  However, Briggs discloses probability panels and probability data related to ads [47, 59] and predicting brand lift [458]. And, Sweeney discloses a backlash probability for the creative or probability/likelihood that the ad will have a negative effect (“[69]… Accordingly, different handicap values can be assigned to the same advertisement or advertiser for different users or user types.  The handicap value of an ad can be determined based on a measure of how likely the ad is to have a negative effect on sales, whether the negative effect is from users choosing the ad over organic sales listings on the platform or from users leaving the platform due to the unappealing nature of the ad.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sweeney’s negative effect probability to Briggs predicting brand lift.  One would have been motivated to do this in order to better predicting brand lift.
Also, in regards to the medium in claim 10, Briggs discloses using the Internet and servers [27].

Claim 3, 12.    Briggs further discloses the method of claim 2, further comprising generating a heterogeneous treatment effect that is an estimated difference in treatment effect that is dependent on subgroups a respondent belongs to (see [458] and quintiles, note overall effect and subgroup effects).
Claim 4, 13.    Briggs further discloses the method of claim 3, further comprising generating a prediction for each survey participant as if the survey participant had seen the creative (“[458]… A data set was built containing 100 hypothetical TV viewers 
and placed them in five quintiles.  Guided by the quintile breaks from an 
advertiser's actual television campaign, a "real" frequency was assigned to 
each hypothetical TV viewer.  Then, based on the general shape of branding 
curves, a brand lift value was assigned to each hypothetical viewer.”).
Claim 5, 14.    Briggs further discloses the method of claim 3, further comprising generating a prediction for each survey participant as if the survey participant had seen nothing (Fig. 17 and the difference show this; the baseline level reads on this at [58, 116]).
Claim 6, 15.    Briggs further discloses the method of claim 3, further comprising identifying a subgroup from the survey participants (see [458], fig. 10 and quintiles).

Claims 8, 17.  Briggs does not explicitly disclose the method of claim 6, further comprising ranking multiple creatives for the subgroup of a plurality of subgroups.  However, Briggs discloses comparing groups and measures  (“[109]… and when interested in comparing group differences across a repeated measure..”) and  best inputs [50] and media plan optimization [61] and multiple ads and subgroups [60].  And, Sweeney discloses ranking ads based on subgroups and predicted effect (Claims 1, 4).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sweeney’s ranking best ads to present to Briggs media plan optimization.  One would have been motivated to do this in order to better present an optimal media plan.
Claim 9, 18.  Briggs does not explicitly disclose the method of claim 8, wherein the backlash probability is a probability that the creative has a negative treatment effect by comparing the creative to a control message.  However, as shown above, Briggs discloses comparing the control and exposed groups (see independent claim above.  And, Sweeney discloses that the backlash probability is a probability that the creative has a negative treatment effect (see independent claim above).   Therefore, it would .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
These disclose backlash/negative ad effect probability Sheng [25] date good with Provisional at [13, 14]; Wong; Indarapu; Jiang; Nam;
Belani [85], Kadambi [51] disclose surveys and weighting for predicting ad effectiveness.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/22/21